Citation Nr: 1103425	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-04 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August to November 1971.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a June 2007 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  In that decision, the RO denied 
entitlement to service connection for status post cervical and 
lumbosacral spine injury.

The Veteran testified before a Veterans Law Judge at a May 2009 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.

In October 2009, the Board remanded these matters for further 
development.

The issues of entitlement to service connection for 
Bechet's Syndrome and a psychiatric disability and whether 
new and material evidence has been received to reopen a 
claim for service connection for a left knee disability 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In November 2010, the Board sent the Veteran a letter informing 
him that the Veterans Law Judge who conducted the May 2009 Travel 
Board hearing was no longer employed at the Board and asked him 
to indicate whether he wanted to attend a new hearing.  The 
Veteran responded that he wanted a new videoconference hearing 
before a Veterans Law Judge at the RO.  A remand is therefore 
necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing before a Veterans Law Judge at the 
RO.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



